Title: General Orders, 19 April 1782
From: Washington, George
To: 


                        
                            Head Quarters Newburgh. Friday April 19. 1782.
                            Parole.
                            C. Signs.
                        
                        The Commander in Chief, requests the General Officers, Commanding Officers of Brigades and regiments will
                            assemble at Major General Heath’s Quarters at 12 oClock this day or as soon after as may be, before 3 oClock on business
                            of very interesting Concern to the Army.
                    